TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00704-CV


Appellants, Dennis White and Karen Hamlett f/k/a Karen Baugh//
Cross-Appellant, Larry Baugh

v.

Appellee, Larry Baugh//Cross-Appellees, Dennis White and 
Karen Hamlett f/k/a Karen Baugh





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 487,260, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


O R D E R



	The reporter's record in this case was due on May 4, 2006.  On April 5, 2006, court
reporter LaSonya Thomas notified this Court that she was unable to complete her reporter's record
because the trial exhibits were lost or missing from the Travis County District Clerk's office. (1)  On
April 19, 2006, this Court directed her to file the reporter's record in this cause no later than May
4, 2006.  To date, she has not tendered the record.
	Once a party has filed a notice of appeal, requested the reporter's record and paid or
made payment arrangements, the trial and appellate courts are jointly responsible for ensuring that
the record is filed timely.  Tex. R. App. P. 35.3(b), (c); Utley v. Marathon Oil Co., 958 S.W.2d 960,
961 (Tex. App.--Waco 1998, no pet.).  The appellate court may enter any order necessary to ensure
the timely filing of the record.  Tex. R. App. P. 35.3(c).  Accordingly, LaSonya Thomas is ordered
to file her part of the reporter's record thirty days from the date of this order.  No further extensions
will be allowed.
	It is ordered May 12, 2006.
 

   
					Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed:   May 12, 2006
1.   Three other court reporters involved in this case have filed their reporter's records.